          Case 2:19-cv-00966-APG-NJK Document 48 Filed 04/19/21 Page 1 of 3




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Emma L. Smith
     Assistant Federal Public Defender
4    Illinois State Bar No. 6317192
     411 E. Bonneville Ave. Suite 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Emma_Smith@fd.org
7

8    *Attorney for Petitioner Davon Lyons

9

10                       U NITED S TATES D ISTRICT C OURT
11                             D ISTRICT OF N EVADA

12   Davon Lyons,
                                            Case No. 2:19-cv-00966-APG-NJK
13               Petitioner,
                                            Unopposed motion for extension of
14         v.                               time to file opposition to motion to
     Warden Brian Williams, et al.,         dismiss
15
                                            (Second Request)
16
                 Respondents.
17

18

19

20

21

22

23

24

25

26

27
           Case 2:19-cv-00966-APG-NJK Document 48 Filed 04/19/21 Page 2 of 3




1          The Federal Public Defender was appointed to represent Mr. Lyons on June
2    11, 2019. (ECF No. 4.) On that same day, the Federal Public Defender filed an
3    amended petition. (ECF No. 6.) This Court thereafter granted Mr. Lyons’s request to
4    file a second amended petition. (ECF No. 11.) The Second Amended Petition was filed
5    on June 8, 2020. (ECF No. 22.) Respondents filed a Motion to Dismiss on February 2,
6    2021. (ECF No. 37.)
7          Petitioner’s Response in Opposition to the Motion to Dismiss is currently due
8    April 19, 2021. Mr. Lyons now requests an additional 62 days, up to and including
9    Monday, June 21, 2021, to file the Opposition. This is the second request for an
10   extension of time. Respondents, by Deputy Attorney General Jaimie Stilz, do not
11   object to this request, though their non-objection does not constitute a waiver of any
12   procedural defenses Respondents raised in response to the Second Amended Petition.
13         The additional period of time is necessary in order to effectively represent
14   Mr. Lyons. This motion is filed in the interests of justice and not for the purposes of
15   unnecessary delay.
16         Counsel respectfully suggests additional time remains necessary to properly
17   prepare the Opposition. Undersigned counsel returned from maternity leave on
18   March 15, 2021. Since her return, counsel has been diligently working on getting up
19   to speed on her cases, including Mr. Lyons’s. In addition to work on Mr. Lyons’s case,
20   in the next few weeks, counsel has deadlines for two reply briefs in the Ninth Circuit,
21   an amended habeas petition, and an opening brief in the Nevada Supreme Court.
22         Petitioner respectfully requests this Court grant the request for an extension
23   of time of 62 days and order the Response in Opposition to the Motion to Dismiss be
24   filed on or before June 21, 2021.
25

26

27


                                                 2
     Case 2:19-cv-00966-APG-NJK Document 48 Filed 04/19/21 Page 3 of 3




1    Dated April 19, 2021.
2                                         Respectfully submitted,
3
                                          Rene L. Valladares
4                                         Federal Public Defender

5                                         /s/ Emma L. Smith
6                                         Emma L. Smith
                                          Assistant Federal Public Defender
7

8

9

10
                                          IT IS SO ORDERED:
11

12

13                                        ______________________________
                                          United States District Judge
14

15                                        Dated: ________________________
                                                   April 19, 2021
                                          2:19-cv-00966-APG-NJK
16

17

18

19

20

21

22

23

24

25

26

27


                                      3
